Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zickell et al (US Pub 2013/0008986 A1).
Regarding claim 7, Zickell discloses a process for recycling asphalt millings, said asphalt millings comprised of stone and bitumen, the process comprising the steps of: 
Regarding claim 10, Zickell discloses said step of separating said stone from said bitumen comprises the step of passing said bitumen through a grate in said mixing device (paragraph 0069).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zickell in view of Harmon et al (US Pub 2010/0064937 A1).
Regarding claim 1, Zickell discloses a process for recycling asphalt millings, said asphalt millings comprised of stone and bitumen, the process comprising the steps of: 
Regarding claim 2, Zickell discloses the step of blending said asphalt millings in a blending apparatus prior to said step of heating said asphalt millings (element 54).
Regarding claim 3, Zickell discloses said step of separating said stone from said bitumen comprises the step of passing said bitumen through a grate (paragraph 0069).
Regarding claim 4, Zickell discloses the step of pretreating (element 16) said asphalt millings prior to said step of heating said asphalt millings.
Regarding claim 5, Harmon further teaches said step of pretreating said asphalt millings comprises the step of cleaning said asphalt millings in a liquid (paragraphs 0033-0035).  It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Zickell’s asphalt separation, as taught by Harmon, for the purpose of easily grinding millings for further processing.
Regarding claim 8, Harmon further teaches the steps of adding a liquid to said mixing device, and agitating said millings in said liquid (paragraphs 0033-0035).  It would have been obvious to a person having ordinary skill in the art at the time of filing 
Regarding claim 11, Harmon further the step of heating said liquid (paragraphs 0033-0035).  It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Zickell’s asphalt separation, as taught by Harmon, for the purpose of easily grinding millings for further processing.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zickell/Harmon in further view of Kirk et al (USP 5,612,008).
Regarding claims 6 and 9, Zickell/Harmon discloses said liquid is comprised of water, oil (paragraph 0033), but Zickell does not disclose a chemical selected from the group comprising sodium lauryl sulfate, sodium laureth sulfate, lauramine oxide, alcohol denatured, sodium chloride, copolymers, phenoxyethanol, magnesium chloride, methylisothiazolinone and triclosan.  Kirk teaches as obvious a chemical selected from the group comprising sodium lauryl sulfate, sodium laureth sulfate, lauramine oxide, alcohol denatured, sodium chloride (col. 3, lines 32-47), copolymers, phenoxyethanol, magnesium chloride, methylisothiazolinone and triclosan.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, the addition of sodium chloride increases the recovery of contaminants in the separation of the product.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/K.K./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655